—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 16, 2001 (People v Miller, 282 AD2d 621), dismissing an appeal from a judgment of the Supreme Court, Queens County, rendered May 11, 1995, and affirming a judgment of the same court, rendered March 13, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Prudenti, P.J., Ritter, O’Brien and Goldstein, JJ., concur.